FILE COPY




                            Eleventh Court of Appeals Mandate

THE STATE OF TEXAS

TO THE 238TH DISTRICT COURT OF MIDLAND COUNTY, GREETINGS:

BEFORE our Court of Appeals for the Eleventh District of Texas, on December 22, 2016, the
cause upon appeal to revise or reverse your judgment between

                                    Alfonso Alonzo Rodriguez

                         11th Court of Appeals No. 11-14-00340-CR and
                             238th District Court Case No. CR42299

                                         The State of Texas

was determined; and therein our said Court made its order in these words:

     “This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed."

       WHEREFORE WE COMMAND YOU To observe the order of our said Court of

Appeals for the Eleventh District of Texas, in this behalf, and in all things to have it duly

recognized, obeyed and executed.

                                                      WITNESS, the HON. JIM R. WRIGHT, Chief
                                                      Justice of our said Court, with the seal
                                                      thereof annexed at the City of Eastland, on
                                                      July 10, 2017.




                                                      SHERRY WILLIAMSON, CLERK

                                                      By: Cheryl Busk, Deputy